Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and the respective depending claims are allowed.  Instant invention requires a novel, non-obvious construction and arrangement of a weft thread cutting device for shuttleless weaving looms.  Specifically, the device requires specific placement of the cutting device; the cutting device being a rotating disk with cutting edge that cuts weft threads by the rotation of the cutting edge of the disk; driven by a step control motor through a rotating shaft, eccentric, hinged lever, and two elastic plates; and the hinged lever having specific shape at one end in the form of two arms that rest on two elastic plates and at the other end of the hinged lever connected to the eccentric.  This combination of limitations is not taught or disclosed by the prior art.  The structure advantageously results in a weft-cutting device for a shuttleless loom providing a highly reliable weft cut for any type of yarn and increases end product textile and mechanical efficiency; as well as, providing positive control of phase variation of the cutting by holding thread to be cut on both sides of the rotating disk.  The closest prior art appears to be that of US patent  6155309 that does use some similar arrangements but does not provide two elastic plates nor the specifically double arm on one end of a hinged lever to provide securement of the weft thread on both sides of the rotating disk to result in the advantages listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732